DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With respect to claim 5, the applicant claims with respect to calcium petroleum sulfonate having a TBN in the range of 30 to 100, will be interpreted to mean, having a Total Base Number (TBN) of 30 to 100, which is a measurement of basicity that is expressed in terms of the number of milligrams of potassium hydroxide per gram of oil sample (mg KOH/g).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 5-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (US 2009/0266742), in view of Wang et al (US 2010/0038289), in view of Levine et al (US 2010/0147739) and in further view of Stark et al (US 2009/0211947).
With respect to claim 1, Newman discloses a method for reducing fouling of coker furnaces, by increasing the aromaticity of the feed with a coker gas oil additive upstream of the coker furnace (see abstract, figure 10 and paragraph 0050).
Newman, does not disclose wherein antifoulant additive comprises: a petroleum sulfonate, a phosphate ester and naphthenic acid.
 However, in related field:
 Wang discloses a method for reducing fouling, including particulate fouling in a hydrocarbon refining process utilizing a metal sulfonate (calcium sulfonate), wherein the sulfonate is a petroleum sulfonate (see abstract and paragraph 0040-0041);
Levine discloses a method for reducing fouling in crude oil refinery equipment by addition of a high molecular weight naphthenic acid to base crude to form mixture (see abstract), wherein the addition of the high molecular weight acid reduces the fouling by at least 30 % (see paragraph 0019);
Stark discloses a method for reducing fouling in furnaces, wherein the additive includes a phosphate ester (see abstract) and reduces fouling by about 32 % (see table and paragraph 0042).  
Therefore, it would have been obvious to one with ordinary skill in the art the time of filing to combine all the claimed antifoulant additives i.e. the naphthenic acid, petroleum sulfonate, phosphate ester and gas oil to arrive at the applicant claimed additive, as the disclosed additives have antifouling properties and are utilized similarly in hydrocarbon refining units.
With respect to claim 5, the prior combination teaches the limitation of claim 5.
Wang discloses utilizing a metal sulfonate (calcium sulfonate), wherein the sulfonate is a petroleum sulfonate (see abstract and paragraph 0040-0041).
The prior combination does not disclose wherein the calcium sulfonate has a TBN (Total Base Number) of 30 to 100.
However, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
With respect to claim 6, the prior combination teaches the limitation of claim 1.  Stark further discloses wherein phosphate ester includes a trialkyl phosphate (see paragraph 0023).
With respect to claim 7, the prior combination teaches the limitation of claim 1.  Newman further discloses wherein gas oil is a light coker gas oil boiling from about 650°F to about 1000°F (343°C to about 537°C, see paragraph 0053).
With respect to claim 9, the prior combination teaches the limitation of claim 1. 
Wang further discloses wherein the petroleum sulfonate is utilized in amount of 250 wppm (about 0.025 %).
The Examiner notes, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 10, the prior combination teaches the limitation of claim 1.  Stark further discloses that the effective amount of phosphate ester, ranges from about 10 ppm to about 10000 ppm (0.001 wt.% to 1.0 wt.%, see paragraph 0026).
With respect to claim 11, the prior combination teaches the limitation of 1. Newman further discloses wherein effective amount of gas oil is from about 1 to 50 wt.% of feedstock (see paragraph 0055).
Claim Rejections - 35 USC § 103
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman, Wang, Levine and Stark, and further in view of Hanks et al (WO 2015199797).
With respect to claim 14, Newman discloses a method for reducing fouling of coker furnaces, by increasing the aromaticity of the feed with a coker gas oil additive upstream of the coker furnace (see abstract, figure 10 and paragraph 0050).
Newman further discloses wherein the additive is added to thermal cracker (coker unit) at a point that is upstream of the thermal cracker (see paragraph 0009) .
Newman, does not disclose wherein antifoulant additive comprises: a petroleum sulfonate, a phosphate ester and naphthenic acid.
 However, in related field:
 Wang discloses a method for reducing fouling, including particulate fouling in a hydrocarbon refining process utilizing a metal sulfonate (calcium sulfonate), wherein the sulfonate is a petroleum sulfonate (see abstract and paragraph 0040-0041);
Levine discloses a method for reducing fouling in crude oil refinery equipment by addition of a high molecular weight naphthenic acid to base crude to form mixture (see abstract), wherein the addition of the high molecular weight acid reduces the fouling by at least 30 % (see paragraph 0019);
Stark discloses a method for reducing fouling in furnaces, wherein the additive includes a phosphate ester (see abstract) and reduces fouling by about 32 % (see table and paragraph 0042).  
Therefore, it would have been obvious to one with ordinary skill in the art the time of filing to combine all the claimed antifoulant additives i.e. the naphthenic acid, petroleum sulfonate, phosphate ester and gas oil to arrive at the applicant claimed additive, as the disclosed additives have antifouling properties and are utilized similarly in hydrocarbon refining units.
The prior combination does not disclose wherein the additive composition is added to a feedstock having a CCR in the range of 3 to 32 wt.%.
However, the Examiner notes Newman utilizes the additive composition with residual coker feedstock (see paragraph 0001).
Hanks discloses a process for coking coker feedstocks, wherein the feedstock comprises a CCR of 13.81 wt.% (see page 19 table 1).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to utilize the prior combination additive with a feedstock having a CCR of 13.81 wt.% in a thermal cracking, in view of Hanks, as said CCR concentration is conventional in coker feedstock and the prior combination discloses utilizing the additive in coker process (thermal crackers).
With respect to claim 15, the prior combination teaches the limitation of claim 14.  
Newman further disclose wherein the additive is introduced upstream of the thermal cracker (coker furnace) to include a fractionator bottom (see paragraph 0008).
With respect to claim 16, the prior combination teaches the limitation of claim 14.
Newman further discloses wherein the additive is introduced in an amount of at least 1 wt.% (about 10000 ppm). 
However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 




Allowable Subject Matter
Claims 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 12-13, the closest prior art Newman, Wang, Levine and Stark disclose a composition comprising a naphthenic acid, a petroleum sulfonate, a phosphate ester, and a gas oil (see rejection of claim 1) , however the prior art does not suggest or teach the claimed process, wherein the process comprises: a) adding naphthenic acid in a continuous stirred tank reactor at 30-500C; b) adding petroleum sulfonate and phosphate ester to the reactor of step a) while stirring to obtain a mixture; c) adding gasoil stream to the mixture of step b) and stirring for 20 minutes; and d) cooling the above mixture to room temperature to obtain the antifoulant additive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 2-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 2-4, the prior combination teaches  the utilization of a naphthenic acid additive, however, the High Molecular Naphthenic Acid disclosed by Levine is a heavier naphthenic acid having an molecular weight greater than 1230 amu (see paragraph 0037-0039), which is substantially heavier than the claimed naphthenic acid, having a molecular weight in the range of 160 to 350 g/gmol and carbon number in the range of 8 to 25, or the claimed 3-methyl-1-cyclohexanecarboxylic acid.
With respect to claim 8, the prior combination teaches the limitation of claim 1. Levine further discloses wherein the naphthenic acid is utilized in amount up to 1000 ppm (about 0.1%), based on feedstock.  
However, the prior combination fails to teach or suggest to one with ordinary skill in the art to modify the prior combination additive, such that the naphthenic acid is present in the range of 50 to 95 % by weight of the total additive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771      

/Randy Boyer/
Primary Examiner, Art Unit 1771